--------------------------------------------------------------------------------

EXHIBIT 10
 
$100,000,000 TERM LOAN AGREEMENT
 
BY AND AMONG
 
ATLANTIC CITY ELECTRIC COMPANY,
AS BORROWER,
 
KEYBANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
 
SUNTRUST BANK,
AS DOCUMENTATION AGENT
 
AND
 
THE LENDERS PARTY HERETO
 
Dated as of May 10, 2013
 
 
 

--------------------------------------------------------------------------------

 
 

           
Table of Contents
         
Page
ARTICLE I DEFINITIONS
           
1.1
 
Definitions
 
1
 
1.2
 
Interpretation
 
11
 
1.3
 
Accounting
 
11
     
ARTICLE II THE LOANS
           
2.1
 
Loans
 
11
 
2.2
 
[Reserved]
 
12
 
2.3
 
Required Payments; Termination
 
12
 
2.4
 
[Reserved]
 
12
 
2.5
 
Ratable Loans
 
12
 
2.6
 
Types of Loans
 
12
 
2.7
 
[Reserved]
 
12
 
2.8
 
[Reserved]
 
12
 
2.9
 
Repayment and Prepayment
 
12
 
2.10
 
Method of Selecting Types and Interest Periods for New Loans
 
12
 
2.11
 
Conversion and Continuation of Outstanding Loans
 
13
 
2.12
 
Changes in Interest Rate, etc
 
13
 
2.13
 
Rates Applicable After Default
 
13
 
2.14
 
Method of Payment
 
13
 
2.15
 
Noteless Agreement; Evidence of Indebtedness
 
14
 
2.16
 
Telephonic Notices
 
14
 
2.17
 
Interest Payment Dates; Interest and Fee Basis
 
14
 
2.18
 
Notification of Loans, Interest Rates, Prepayments and Commitment Reductions
 
15
 
2.19
 
Lending Installations
 
15
 
2.20
 
Non-Receipt of Funds by Agent
 
15
           
ARTICLE III YIELD PROTECTION; TAXES
                 
3.1
 
Yield Protection
 
15
 
3.2
 
Changes in Capital Adequacy Regulations
 
16
 
3.3
 
Availability of Types of Loans
 
16
 
3.4
 
Funding Indemnification
 
16
 
3.5
 
Taxes
 
16
 
3.6
 
Mitigation of Circumstances; Lender Statements; Survival of Indemnity
 
18
 
3.7
 
Replacement of Lender
 
19
           
ARTICLE IV CONDITIONS PRECEDENT
                 
4.1
 
Conditions to Effectiveness of Agreement
 
19
 
4.2
 
[Reserved]
 
20
           
ARTICLE V REPRESENTATIONS AND WARRANTIES
                 
5.1
 
Existence and Standing
 
20

 
 
i

--------------------------------------------------------------------------------

 



 
5.2
 
Authorization and Validity
 
20
 
5.3
 
No Conflict; Government Consent
 
20
 
5.4
 
Financial Statements
 
21
 
5.5
 
No Material Adverse Change
 
21
 
5.6
 
Taxes
 
21
 
5.7
 
Litigation and Contingent Obligations
 
21
 
5.8
 
Significant Subsidiaries
 
21
 
5.9
 
ERISA
 
21
 
5.10
 
Accuracy of Information
 
21
 
5.11
 
Regulation U
 
21
 
5.12
 
Material Agreements
 
22
 
5.13
 
Compliance With Laws
 
22
 
5.14
 
Plan Assets; Prohibited Transactions
 
22
 
5.15
 
Environmental Matters
 
22
 
5.16
 
Investment Company Act
 
22
 
5.17
 
Insurance
 
22
 
5.18
 
No Default
 
22
 
5.19
 
Ownership of Properties
 
22
 
5.20
 
OFAC
 
22
           
ARTICLE VI COVENANTS
                 
6.1
 
Financial Reporting
 
23
 
6.2
 
Use of Proceeds
 
24
 
6.3
 
Notice of Default
 
25
 
6.4
 
Conduct of Business
 
25
 
6.5
 
Taxes
 
25
 
6.6
 
Insurance
 
25
 
6.7
 
Compliance with Laws
 
25
 
6.8
 
Maintenance of Properties
 
25
 
6.9
 
Inspection
 
25
 
6.10
 
Merger
 
26
 
6.11
 
Sales of Assets
 
26
 
6.12
 
Liens
 
26
 
6.13
 
Leverage Ratio
 
28
           
ARTICLE VII DEFAULTS
                 
7.1
 
Representation or Warranty
 
28
 
7.2
 
Nonpayment
 
28
 
7.3
 
Certain Covenant Breaches
 
29
 
7.4
 
Other Breaches
 
29
 
7.5
 
Cross Default
 
29
 
7.6
 
Voluntary Bankruptcy, etc
 
29
 
7.7
 
Involuntary Bankruptcy, etc
 
29
 
7.8
 
Seizure of Property, etc.
 
29
 
7.9
 
Judgments
 
29
 
7.10
 
ERISA
 
30
 
7.11
 
Unenforceability of Loan Documents
 
30
 
7.12
 
Change in Control
 
30

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
           
8.1
 
Acceleration
 
30
 
8.2
 
Amendments
 
31
 
8.3
 
Preservation of Rights
 
31
           
ARTICLE IX GENERAL PROVISIONS
                 
9.1
 
Survival of Representations
 
31
 
9.2
 
Governmental Regulation
 
31
 
9.3
 
Headings
 
31
 
9.4
 
Entire Agreement
 
32
 
9.5
 
Several Obligations; Benefits of this Agreement
 
32
 
9.6
 
Expenses; Indemnification
 
32
 
9.7
 
Numbers of Documents
 
32
 
9.8
 
Disclosure
 
32
 
9.9
 
Severability of Provisions
 
32
 
9.10
 
Nonliability of Lenders
 
33
 
9.11
 
Limited Disclosure
 
33
 
9.12
 
Nonreliance
 
33
 
9.13
 
USA PATRIOT ACT NOTIFICATION
 
34
           
ARTICLE X AGENT
                 
10.1
 
Appointment; Nature of Relationship
 
34
 
10.2
 
Powers
 
34
 
10.3
 
General Immunity
 
34
 
10.4
 
No Responsibility for Loans Recitals etc.
 
34
 
10.5
 
Action on Instructions of Lenders
 
35
 
10.6
 
Employment of Agents and Counsel
 
35
 
10.7
 
Reliance on Documents; Counsel
 
35
 
10.8
 
Agent’s Reimbursement and Indemnification
 
35
 
10.9
 
Notice of Default
 
36
 
10.10
 
Rights as a Lender
 
36
 
10.11
 
Lender Credit Decision
 
36
 
10.12
 
Successor Agent
 
36
 
10.13
 
Agent’s Fee
 
37
 
10.14
 
Delegation to Affiliates
 
37
 
10.15
 
Other Agents
 
37
           
ARTICLE XI SETOFF; RATABLE PAYMENTS
           
11.1
 
Setoff
 
37
 
11.2
 
Ratable Payments
 
37
           
ARTICLE XII BENEFIT OF AGREEMENT; PARTICIPATIONS
                 
12.1
 
Successors and Assigns
 
38
 
12.2
 
Participations
 
38
 
12.3
 
Assignments.
 
39
 
12.4
 
Dissemination of Information
 
39



 
iii

--------------------------------------------------------------------------------

 



 
12.5
 
Grant of Funding Option to SPC
 
40
 
12.6
 
Tax Treatment
 
40
           
ARTICLE XIII NOTICES
               
ARTICLE XIV COUNTERPARTS
               
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
                 
15.1
 
CHOICE OF LAW
 
41
 
15.2
 
CONSENT TO JURISDICTION
 
42
 
15.3
 
WAIVER OF JURY TRIAL
 
42

 
 
iv

--------------------------------------------------------------------------------

 


EXHIBITS
     
EXHIBIT A
 
COMPLIANCE CERTIFICATE
A-1
EXHIBIT B
 
FORM OF NOTE
B-1
EXHIBIT C
 
FORM OF ASSIGNMENT AGREEMENT
C-1      
SCHEDULES
     
SCHEDULE 1
 
COMMITMENTS AND PRO RATA SHARES
C-8
SCHEDULE 2
 
LIENS
C-9
SCHEDULE 3
 
CONSENT
C-10

 
 
v

--------------------------------------------------------------------------------

 
 
TERM LOAN AGREEMENT
 
This TERM LOAN AGREEMENT, dated as of May 10, 2013, is by and among Atlantic
City Electric Company (“Borrower”), Lenders (defined herein), KeyBank National
Association, as administrative agent, and SunTrust Bank, as documentation agent.
 
W I T N E S S E T H:
 
WHEREAS, Borrower has requested and Lenders have agreed to make available to
Borrower, on an unsecured basis, a term loan credit facility in the principal
amount of $100,000,000, upon the terms and conditions set forth herein, for the
purpose of paying down certain short term obligations and other general
corporate purposes of Borrower, including the payment of any costs, fees and
expenses associated with this Agreement (as defined below) on the Closing Date
(as defined below).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions. As used in this Agreement:
 
 “Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by Agent, completed by a Lender and furnished
to Agent in connection with this Agreement.
 
“Affected Lender” is defined in Section 3.7.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  For purposes of
Section 5.20, no Person shall be an “Affiliate” of Borrower solely by reason of
owning less than a majority of any class of voting securities of Borrower.
 
“Agent” means KeyBank National Association, in its capacity as contractual
representative of Lenders as more fully defined pursuant to Article X, and not
in its individual capacity as a Lender, and any successor Agent appointed
pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
may be reduced from time to time pursuant to the terms hereof.
 
“Agreement” means this Term Loan Agreement as amended, restated, supplemented or
otherwise modified from time to time.
 
“Agreement Accounting Principles” means accounting principles generally accepted
in the United States as in effect from time to time, applied, with respect to
Borrower, in a manner consistent with that used in preparing Borrower’s
financial statements referred to in Section 5.4.
 
 
 

--------------------------------------------------------------------------------

 
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% and (iii) the sum of (A) the
Eurodollar Base Rate for an Interest Period of one (1) month commencing on such
day plus (B) 1.0%, in each instance as of such date of determination plus
(b) the Applicable Margin.  To the extent that the provisions of Section
3.3 shall be in effect in determining the Eurodollar Base Rate pursuant to
clause (a)(iii) hereof, the Alternate Base Rate shall be the greater of (1) the
Prime Rate in effect for such day and (2) the Federal Funds Effective Rate in
effect on such day plus 0.5%.  Any change in the Alternate Base Rate due to a
change in any of the foregoing will become effective on the effective date of
such change in the Federal Funds Effective Rate, Prime Rate or Eurodollar Base
Rate for an Interest Period of one (1) month.
 
“Applicable Margin” means, with respect to Eurodollar Loans or Floating Rate
Loans to Borrower at any time, 0.75% per annum.
 
“Approval” is defined in Section 5.3.
 
“Assignment Agreement” means an agreement substantially in the form of Exhibit
C.
 
“Authorized Officer” means any of the president, chief financial officer, any
senior vice president, any vice president, the treasurer, any assistant
treasurer, the secretary or any assistant secretary of Borrower, acting
singly.  Any document delivered hereunder that is signed by an Authorized
Officer shall be conclusively presumed to have been authorized by all necessary
corporate and other action on the part of Borrower and such Authorized Officer
shall be conclusively presumed to have acted on behalf of Borrower.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Borrower” is defined in the preamble.
 
“Borrowing Notice” is defined in Section 2.10.
 
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York, New York for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in New York, New York for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
 
2

--------------------------------------------------------------------------------

 
 
“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
PHI; or (b) individuals who on the Closing Date were directors of PHI (the
“Approved Directors”) shall cease for any reason to constitute a majority of the
board of directors of PHI; provided that any individual becoming a member of
such board of directors subsequent to such date whose election or nomination for
election by PHI’s shareholders was approved by a majority of the Approved
Directors shall be deemed to be an Approved Director, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any Person, or two or more
Persons acting in concert, other than a solicitation for the election of one or
more directors by or on behalf of the board of directors.
 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any rule, guideline or
directive by any Governmental Authority; provided, that notwithstanding anything
herein to the contrary, (i) all rules, guidelines or directives promulgated
under or issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act after the Closing Date and (ii) all rules, guidelines or
directives promulgated, issued, adopted or implemented by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to “Basel III: A global regulatory framework
for more resilient banks and banking systems,” after the Closing Date shall, in
the case of each of (i) and (ii) above, be deemed to be a “Change in Law”.
 
“Closing Date” means the date on which all conditions precedent to the execution
and delivery of this Agreement by the parties have been satisfied.
 
“Code” means the Internal Revenue Code of 1986 as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
“Commitment” means, for each Lender, the obligation of such Lender to make
Loans, in an aggregate amount not exceeding the amount set forth on Schedule 1,
as such amount may be modified from time to time pursuant to the terms hereof.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
 
3

--------------------------------------------------------------------------------

 
 
“Conversion/Continuation Notice” is defined in Section 2.11.
 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender that has, or has a direct or indirect
parent company that has, (a) become the subject of a proceeding under any
federal bankruptcy laws, or (b) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender hereunder shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower and each Lender.
 
“Dollar” and “$” means lawful currency of the United States.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1.0%) appearing on Reuters Screen LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period having a maturity equal to such Interest Period.  If
for any reason such rate is not available, then “Eurodollar Base Rate” means the
rate per annum at which, as determined by Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.
 
 
4

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means, in the case of a Lender or applicable Lending
Installation and Agent, taxes imposed on its overall net income, franchise
taxes, and U.S. federal withholding taxes imposed on it (a) by the jurisdiction
under the laws of which such Lender or Agent is incorporated or organized,
(b) by the jurisdiction in which such Lender’s or Agent’s principal executive
office or such Lender’s applicable Lending Installation is located, or
(c)  under FATCA (except to the extent imposed due to the failure of Borrower to
provide documentation or information to the United States Internal Revenue
Service).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Agent in its sole discretion.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Fitch” means Fitch Ratings, an international credit rating agency.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.13, bears interest at the Alternate Base Rate.
 
“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.
 
“Governmental Authority” means the government of the United States, or of any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Granting Lender” is defined in Section 12.5.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Borrower,
or any business trusts, limited liability companies, limited partnerships or
similar entities (a) substantially all of the common equity, general partner or
similar interest of which are owned (either directly or indirectly through one
or more wholly owned Subsidiaries) at all times by Borrower or any of its
Subsidiaries, (b) that have been formed for the purpose of issuing hybrid
securities or deferrable interest subordinated debt and (c) substantially all
the assets of which consist of (i) subordinated debt of Borrower or a Subsidiary
of Borrower, and (ii) payments made from time to time on the subordinated debt.
 
 
5

--------------------------------------------------------------------------------

 
 
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, bonds, debentures,
acceptances or similar instruments, (e) obligations of such Person to purchase
accounts, securities or other Property arising out of or in connection with the
sale of the same or substantially similar accounts, securities or Property,
(f) Capitalized Lease Obligations, (g) net liabilities under interest rate swap,
exchange or cap agreements, obligations or other liabilities with respect to
accounts or notes, (h) obligations under any Synthetic Lease which, if such
Synthetic Lease were accounted for as a Capitalized Lease, would appear on a
balance sheet of such Person, (i) unpaid reimbursement obligations in respect of
letters of credit issued for the account of such Person and (j) Contingent
Obligations in respect of Indebtedness of the types described above.
 
“Indemnified Parties” is defined in Section 9.6.
 
“Intangible Transition Property” means assets described as “bondable transition
property” in the New Jersey Transition Bond Statute.
 
“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement; provided that with respect to any period during the
period commencing 30 days prior to the Termination Date, Borrower may select a
period of one or two weeks commencing on a Business Day selected by Borrower
pursuant to this Agreement.  Such one, two, three or six month Interest Period
shall end on the day which corresponds numerically to such date one, two, three
or six months thereafter, provided that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.  Borrower may not select an Interest Period which ends
after the scheduled Termination Date.  No more than two (2) Eurodollar Loans may
be in effect at any time.
 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors.
 
“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or affiliate of such Lender specified as such in its Administrative
Questionnaire or otherwise selected by such Lender pursuant to Section 2.19.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).
 
“Loans” means, with respect to a Lender, any loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement and the Notes.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole, (b) the ability of Borrower to perform its
obligations under the Loan Documents or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of Agent or Lenders against
Borrower thereunder; provided that in no event shall any Permitted Borrower
Asset Sale, individually or in the aggregate, be deemed to cause or result in a
Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
“Material Indebtedness” is defined in Section 7.5.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any other member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Worth” means, at any time, the sum, without duplication, at such time of
(a) Borrower’s stockholders’ equity plus (b) all Preferred Stock of Borrower
(excluding any Preferred Stock which is mandatorily redeemable on or prior to
the scheduled Termination Date).
 
“New Jersey Transition Bond Statute” means the New Jersey Electric Discount and
Energy Competition Act as in effect on the date hereof.
 
“Nonrecourse Indebtedness” means Indebtedness of Borrower or any Subsidiary of
Borrower (excluding Nonrecourse Transition Bond Debt) secured by a Lien on the
Property of Borrower or such Subsidiary, as the case may be, the sole recourse
for the payment of which is such Property and where neither Borrower nor any of
its Subsidiaries is liable for any deficiency after the application of the
proceeds of such Property.
 
“Nonrecourse Transition Bond Debt” means obligations evidenced by Transition
Bonds rated investment grade or better by S&P or Moody’s, representing a
securitization of Intangible Transition Property as to which obligations neither
Borrower nor any Subsidiary of Borrower (other than a Special Purpose
Subsidiary) has any direct or indirect liability (whether as primary obligor,
guarantor, surety, provider of collateral security, through a put option, asset
repurchase agreement, capital maintenance agreement or debt subordination
agreement, or through any other right or arrangement of any nature providing
direct or indirect assurance of payment or performance of any such obligation in
whole or in part), except for liability to repurchase Intangible Transition
Property conveyed to the securitization vehicle, on terms and conditions
customary in receivables securitizations, in the event such Intangible
Transition Property violates representations and warranties of scope customary
in receivables securitizations.
 
“Non-U.S. Lender” is defined in Section 3.5(d).
 
“Note” means any promissory note substantially in the form of Exhibit B issued
at the request of a Lender pursuant to Section 2.15.
 
“Obligations” means all unpaid principal of the Loans to Borrower, all accrued
and unpaid interest on such Loans, all accrued and unpaid fees payable by
Borrower and all expenses, reimbursements, indemnities and other obligations
payable by Borrower to Agent, any Lender or any other Indemnified Party arising
under any Loan Document.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Agents” is defined in Section 10.15.
 
 
7

--------------------------------------------------------------------------------

 
 
“Other Taxes” is defined in Section 3.5(b).
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last Business Day of each March, June, September and
December.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Borrower Asset Sale” means the sale of (a) the assets of Borrower
permitted to be sold or otherwise disposed of pursuant to that certain consent,
dated as of May 5, 2010, by and among Borrower, the lenders party to that
certain amended and restated credit agreement, dated as of May 2, 2007, Citicorp
USA, Inc., as syndication agent under such credit agreement, and Wells Fargo
Bank, National Association (successor-by-merger to Wachovia Bank, National
Association), as administrative agent under such credit agreement, which consent
is attached hereto on Schedule 3; and (b) the capital stock or assets of any
Subsidiary of Borrower other than a Significant Subsidiary of Borrower, provided
that the fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.
 
 “Permitted Borrower Liens” means Liens of the Mortgage and Deed of Trust dated
January 15, 1937 between Borrower and The Bank of New York Mellon.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PHI” means Pepco Holdings, Inc.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
to which Borrower or any other member of the Controlled Group sponsors,
maintains or contributes or has an obligation to contribute.
 
“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Agent at its principal office in Cleveland, Ohio
as its prime rate.  Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in the Prime Rate occurs.  The
parties hereto acknowledge that the rate announced publicly by Agent as its
Prime Rate is an index or base rate and shall not necessarily be the lowest or
best rate charged to its customers or other banks.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to any Lender, the percentage which such
Lender’s Commitment constitutes of the Aggregate Commitment (and/or, to the
extent the Commitments have terminated, the percentage which such Lender’s Loans
constitutes of the aggregate principal amount of all Loans).  The initial Pro
Rata Share of each Lender is set forth on Schedule 1.
 
 
8

--------------------------------------------------------------------------------

 
 
“Public Reports” means (i) Borrower’s annual report on Form 10-K for the year
ended December 31, 2012, as amended, and (ii) Borrower’s current reports on Form
8-K filed with or furnished to the SEC after December 31, 2012.
 
“Purchasers” is defined in Section 12.3.1.
 
“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has waived the requirement of Section 4043(a) of ERISA that it be notified
within 30 days of the occurrence of such event, provided that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated, more
than 50% of the aggregate unpaid principal amount of the outstanding Loans,
provided that there are three or more Lenders. If there are fewer than three
Lenders, “Required Lenders” shall mean all Lenders.  If any Lender shall be a
Defaulting Lender at such time, Obligations owing to such Defaulting Lender
shall be excluded from the determination of Required Lenders.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission.
 
“Securitization Transaction” means any sale, assignment or other transfer by
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to Borrower or such Subsidiary or any interest in any of the
foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of Borrower or such Subsidiary
supporting or securing payment by the obligor thereon of, or otherwise related
to, any such receivables.
 
“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of
Borrower.
 
 “Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.
 
“SPC” is defined in Section 12.5.
 
 “Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of Borrower, substantially all of the assets of which are Intangible
Transition Property and proceeds thereof, formed solely for the purpose of
holding such assets and issuing Transition Bonds and, which complies with the
requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.
 
“Specified Information” is defined in Section 9.11.
 
 
9

--------------------------------------------------------------------------------

 
 
 “Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.
 
“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as at the last day of the
preceding fiscal year of such Person.
 
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.
 
“Termination Date” means the earliest to occur of (a) November 10, 2014 and (b)
such date the Obligations are accelerated pursuant to Section 8.1.
 
“Total Capitalization” means, at any time, the sum of the Total Indebtedness of
Borrower plus the Net Worth of Borrower, each calculated at such time.
 
“Total Indebtedness” means, at any time, all Indebtedness of Borrower and its
Subsidiaries at such time determined on a consolidated basis in accordance with
Agreement Accounting Principles, excluding, to the extent otherwise included in
Indebtedness of Borrower or any of its Subsidiaries, any Nonrecourse Transition
Bond Debt.
 
“Transferee” is defined in Section 12.4.
 
“Transition Bonds” means bonds described as “transition bonds” in the New Jersey
Transition Bond Statute.
 
“Type” means, with respect to the Loans, its nature as a Floating Rate Loan or a
Eurodollar Loan.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“United States” means the United States of America.
 
“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.
 
 
10

--------------------------------------------------------------------------------

 
 
1.2           Interpretation.
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.
 
(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
 
(c)           The term “including” is not limiting and means “including without
limitation.”
 
(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual or other instruments
shall be deemed to include all subsequent amendments, supplements and other
modifications thereto, but only to the extent such amendments, supplements and
other modifications are not prohibited by the terms of this Agreement; and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
(f)           Unless otherwise expressly provided herein, references herein
shall be references to Eastern time (daylight or standard as applicable).
 
1.3           Accounting.
 
(a)           Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for Borrower and all of its Subsidiaries, including those
Subsidiaries of Borrower, if any, which are unconsolidated on Borrower’s audited
financial statements.
 
(b)           If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to Borrower and either Borrower or the Required Lenders shall so
request, Agent, Lenders and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in Agreement Accounting Principles (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with Agreement
Accounting Principles as in effect prior to such change and (ii) Borrower shall
provide to Agent and Lenders financial statements and other documents required
under this Agreement setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
Agreement Accounting Principles.
 
ARTICLE II
 
THE LOANS
 
2.1           Loans. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement, on the Closing Date to make Loans to Borrower in
the amount of such Lender’s Commitment.  Amounts borrowed hereunder and prepaid
or repaid may not be reborrowed.
 
 
11

--------------------------------------------------------------------------------

 
 
2.2           [Reserved].
 
2.3           Required Payments; Termination. All outstanding Loans to Borrower
and all other unpaid Obligations of Borrower shall be paid in full by Borrower
on or prior to the Termination Date.
 
2.4           [Reserved].
 
2.5           Ratable Loans.  The Loans hereunder shall be made by Lenders
ratably in accordance with their Pro Rata Shares.
 
2.6           Types of Loans.  The Loans to Borrower may be Floating Rate Loans
or Eurodollar Loans, or a combination thereof, as selected by Borrower in
accordance with Sections 2.10 and 2.11. [Reserved].
 
2.8           [Reserved].
 
2.9           Repayment and Prepayment.
 
(a)           Mandatory Repayment.  The outstanding principal amount of the
Loans and all accrued but unpaid interest and other amounts payable with respect
to the Loans shall be repaid on the Termination Date.
 
(b)           Voluntary Prepayment.  Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Loans, or any portion
of the outstanding Floating Rate Loans in the amount of $10,000,000 or a higher
integral multiple of $1,000,000, upon one Business Day’s prior notice to
Agent.  Borrower may from time to time prepay, all outstanding Eurodollar Loans,
or any portion of the outstanding Eurodollar Loans in the amount of $10,000,000
or a higher integral multiple of $1,000,000, upon three Business Days’ prior
notice to Agent.
 
(c)           Any prepayment of Eurodollar Loans shall be without premium or
penalty but shall be subject to the payment of any funding indemnification
amounts covered by Section 3.4.
 
2.10         Method of Selecting Types and Interest Periods for New
Loans.  Borrower shall select the Type of Loans and, in the case of each
Eurodollar Loans, the Interest Period applicable thereto.  Borrower shall give
Agent irrevocable notice (a “Borrowing Notice”) not later than 11:00 a.m. (New
York, New York time) on the Closing Date for a Floating Rate Loan and two
Business Days before the Closing Date for a Eurodollar Loan, specifying:
 
(a)           the Type of Loans selected, and
 
(b)           in the case of each Eurodollar Loans, the Interest Period
applicable thereto.
 
Not later than 1:00 p.m. (New York, New York time) on the Closing Date, each
Lender shall make available the Loan in funds immediately available to Agent at
its address specified pursuant to Article XIII.  Agent will promptly make the
funds so received from Lenders available to Borrower at Agent’s aforesaid
address.
 
 
12

--------------------------------------------------------------------------------

 
 
2.11         Conversion and Continuation of Outstanding Loans.  Floating Rate
Loans shall continue as Floating Rate Loans unless and until such Floating Rate
Loans are converted into Eurodollar Loans pursuant to this Section 2.11 or are
repaid in accordance with Section 2.9.  Each Eurodollar Loans shall continue as
a Eurodollar Loan until the end of the then applicable Interest Period therefor,
at which time such Eurodollar Loans shall be automatically converted into a
Floating Rate Loan unless (x) such Eurodollar Loans is or was repaid in
accordance with Section 2.9 or (y) Borrower shall have given Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Loans continue as a Eurodollar Loan for a subsequent
Interest Period.  Borrower may elect from time to time to convert all or any
part of a Floating Rate Loan into a Eurodollar Loan.  Borrower shall give Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Loan into a Eurodollar Loan or continuation of a Eurodollar Loan
not later than 11:00 a.m. (New York, New York time) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:
 
(a)           the requested date, which shall be a Business Day, of such
conversion or continuation,
 
(b)           the aggregate amount and Type of the Loans which is to be
converted or continued, and
 
(c)           the amount of such Loans which is to be converted into or
continued as a Eurodollar Loan and the duration of the Interest Period
applicable thereto.
 
2.12         Changes in Interest Rate, etc. Each Floating Rate Loans shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loans is made or is converted from a Eurodollar Loan into a Floating Rate
Loan pursuant to Section 2.11 to the date it is paid or is converted into a
Eurodollar Loan pursuant to Section 2.11, at a rate per annum equal to the
Alternate Base Rate for such day.  Changes in the rate of interest on that
portion of any Loans maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurodollar
Loans shall bear interest on the outstanding principal amount thereof from the
first day of each Interest Period applicable thereto to the last day of such
Interest Period at the Eurodollar Rate applicable to such Eurodollar Loans based
upon Borrower’s selections under Sections 2.10 and 2.11 and otherwise in
accordance with the terms hereof.
 
2.13         Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.10 or 2.11, during the continuance of a Default
or Unmatured Default, the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of
Lenders to changes in interest rates), declare that no Loans to Borrower may be
converted into or continued as a Eurodollar Loan.  During the continuance of a
Default, the Required Lenders may, at their option, by notice to Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of Lenders to changes in
interest rates), declare that (a) each Eurodollar Loan shall bear interest for
the remainder of the applicable Interest Period at the rate otherwise applicable
to such Interest Period plus 2% per annum and (b) each Floating Rate Loan shall
bear interest at a rate per annum equal to the Alternate Base Rate in effect
from time to time plus 2% per annum, provided that during the continuance of a
Default under Section 7.6 or 7.7, the interest rates set forth in clauses (a)
and (b) above shall be applicable to all outstanding Loans to Borrower without
any election or action on the part of Agent or any Lender.
 
2.14         Method of Payment.  All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to Agent at Agent’s address specified pursuant to Article XIII, or at any
other office of Agent specified in writing by Agent to Borrower, by 1:00 p.m.
(New York, New York time) on the date when due and shall be applied ratably by
Agent among Lenders.  Each payment delivered to Agent for the account of any
Lender shall be delivered promptly by Agent to such Lender in the same type of
funds that Agent received at its address specified pursuant to Article XIII or
at any Lending Installation specified in a notice received by Agent from such
Lender.  Agent is hereby authorized to charge the account of Borrower maintained
with Agent for each payment of principal, interest and fees as it becomes due
hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
2.15         Noteless Agreement; Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from the Loans made by such Lender to Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(b)           Agent shall also maintain accounts in which it will record (i) the
amount of the Loans to Borrower made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by Agent hereunder
from Borrower and each Lender’s share thereof.
 
(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of Borrower to repay the Obligations of Borrower in
accordance with their terms.
 
(d)           Any Lender may request that its Loans to Borrower be evidenced by
a Note.  In such event, Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender.  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times be represented by
one or more Notes payable to the order of the payee named therein, except to the
extent that any such Lender subsequently returns any such Note for cancellation
and requests that such Loans once again be evidenced as described in clauses (a)
and (b) above.
 
2.16         Telephonic Notices.  Borrower hereby authorizes Lenders and Agent
to extend, convert or continue Loans, to effect selections of Types of Loans and
to transfer funds based on telephonic notices made by any natural Person that
Agent or any Lender in good faith believes to be acting on behalf of Borrower,
it being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  Borrower agrees that upon the request of Agent or any Lender,
Borrower will deliver promptly to Agent a written confirmation signed by an
Authorized Officer, of each telephonic notice given by Borrower pursuant to the
preceding sentence.  If the written confirmation differs in any material respect
from the action taken by Agent and Lenders, the records of Agent and Lenders
shall govern absent manifest error.
 
2.17         Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on a Floating Rate Loan shall be payable on each Payment Date, on any date on
which such Floating Rate Loan is prepaid, whether due to acceleration or
otherwise, and at the Termination Date.  Interest accrued on that portion of the
outstanding principal amount of a Floating Rate Loan converted into a Eurodollar
Loan on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on a Eurodollar Loan shall be payable on the last
day of its applicable Interest Period (and, in the case of a six-month Interest
Period, on the day which is three months after the first day of such Interest
Period), on any date on which such Eurodollar Loan is prepaid, whether by
acceleration or otherwise, and at the Termination Date.  Interest on a Floating
Rate Loan that bears interest at the Prime Rate shall be calculated for actual
days elapsed on the basis of a 365-day year or, when appropriate, 366-day
year.  All other interest and all fees shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest shall be payable for the day
the Loans are made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 p.m. (New York, New York time) at the place of
payment.  If any payment of principal of or interest on the Loans shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.
 
 
14

--------------------------------------------------------------------------------

 
 
2.18         Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, Agent will notify each Lender of
the contents of each Conversion/Continuation Notice and notice of repayment
received by Agent hereunder.  Agent will notify each Lender of the interest rate
applicable to each Eurodollar Loan promptly upon determination of such interest
rate and will give each Lender prompt notice of each change in the Alternate
Base Rate.
 
2.19         Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to Agent and Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
 
2.20         Non-Receipt of Funds by Agent.  Unless Borrower or a Lender, as the
case may be, notifies Agent prior to the date on which it is scheduled to make
payment to Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii)
in the case of Borrower, a payment of principal, interest or fees to Agent for
the account of Lenders, that it does not intend to make such payment, Agent may
assume that such payment has been made.  Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption.  If a Lender or Borrower, as the case may be, has
not in fact made such payment to Agent, the recipient of such payment shall, on
demand by Agent, repay to Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by Agent until the date Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by Borrower, the interest rate applicable to the relevant Obligation.
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
3.1           Yield Protection.  If any Change in Law:
 
(a)           subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or
 
(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Loans), or
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it,
 
in each case by an amount deemed material by such Lender, and the result of any
of the foregoing is to increase the cost to such Lender or such applicable
Lending Installation of making or maintaining its Eurodollar Loans or Commitment
or to reduce the return received by such Lender or such applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received; provided that a certificate setting forth
such amount or amounts as shall be necessary to compensate such Lender as
specified in clauses (a) through (c) above, as the case may be, and containing
an explanation in reasonable detail of the manner in which such amount or
amounts shall have been determined, shall have been delivered to Borrower and
shall be conclusive absent manifest error.
 
3.2           Changes in Capital Adequacy Regulations.  If any Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender,
is increased as a result of a Change in Law, then, within 15 days of demand by
such Lender, Borrower shall pay  such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, Loans
outstanding hereunder or its Commitment to make Loans (after taking into account
such Lender’s policies as to capital adequacy); provided that a certificate
setting forth such amount or amounts as shall be necessary to compensate such
Lender as specified above, and containing an explanation in reasonable detail of
the manner in which such amount or amounts shall have been determined, shall
have been delivered to Borrower and shall be conclusive absent manifest error.
 
3.3           Availability of Types of Loans.  If any Lender notifies Agent that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, or if the Required Lenders determine that (a) deposits of a
type and maturity appropriate to match fund Eurodollar Loans are not available
or (b) the interest rate applicable to Eurodollar Loans does not accurately
reflect the cost of making or maintaining Eurodollar Loans, then Agent shall
suspend the availability of Eurodollar Loans and require any affected Eurodollar
Loans to be repaid or converted to Floating Rate Loans, subject to the payment
of any funding indemnification amounts required by Section 3.4.
 
3.4           Funding Indemnification. If any payment of a Eurodollar Loan
occurs on a day which is not the last day of an Interest Period therefor,
whether because of acceleration, prepayment or otherwise, or a Eurodollar Loan
is not made on the date specified by Borrower for any reason other than default
by Lenders, Borrower will indemnify each Lender for any loss or cost incurred by
it resulting therefrom, including any loss or cost in liquidating or employing
deposits acquired to fund or maintain such Eurodollar Loan.
 
3.5           Taxes.
 
(a)           All payments by Borrower to or for the account of any Lender or
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes.  If Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Lender or
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5), such Lender or Agent receives an amount equal
to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions, (iii) Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(iv) Borrower shall furnish to Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           In addition, Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made by it hereunder or under any
Note or from its execution or delivery of, or otherwise attributable to Borrower
in connection with this Agreement or any Note (“Other Taxes”).
 
(c)           Borrower hereby agrees to indemnify each Lender and Agent for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
on amounts payable under this Section 3.5) paid by such Lender or Agent and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  Payments due under this indemnification shall be made within
30 days of the date such Lender or Agent makes demand therefor pursuant to
Section 3.6.
 
(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each, a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date of this Agreement,
(i) deliver to Borrower and Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and
(ii) deliver to Borrower and Agent a United States Internal Revenue Form W-8BEN
or W-9, as the case may be, and certify that it is entitled to an exemption from
United States backup withholding tax.  Each Non-U.S. Lender further undertakes
to deliver to Borrower and Agent (x) renewals or additional copies of such form
(or any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by Borrower or Agent.  All forms or
amendments described in the preceding sentence shall certify that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises Borrower and Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
(e)           For any period during which a Non-U.S. Lender has failed to
provide Borrower with an appropriate form pursuant to clause (d) above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), Borrower shall not be required to increase any amount payable to such
Non-U.S. Lender pursuant to Section 3.5(a)(i) or to otherwise indemnify such
Non-U.S. Lender under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (d) above,
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.
 
 
17

--------------------------------------------------------------------------------

 
 
(f)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by such applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(g)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
Borrower (with a copy to Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate.
 
(h)           If the U.S. Internal Revenue Service or any other Governmental
Authority or an authority of any other country or any political subdivision
thereof asserts a claim that Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify Agent of a
change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to Agent under this subsection,
together with all costs and expenses related thereto (including attorneys fees
and time charges of attorneys for Agent, which attorneys may be employees of
Agent).  The obligations of Lenders under this Section 3.5(h) shall survive the
payment of the Obligations and termination of this Agreement.
 
3.6           Mitigation of Circumstances; Lender Statements; Survival of
Indemnity.  Each Lender shall promptly notify Borrower and Agent of any event of
which it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s good faith judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (a) any
obligation of Borrower to pay any amount pursuant to Section 3.1, 3.2 or 3.5 and
(b) the unavailability of Eurodollar Loans under Section 3.3 (and, if any Lender
has given notice of any such event described above and thereafter such event
ceases to exist, such Lender shall promptly so notify Borrower and
Agent).  Without limiting the foregoing, each Lender shall, to the extent
reasonably possible, designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender.  Any Lender claiming compensation under
Section 3.1, 3.2, 3.4, or 3.5 shall deliver a written statement to Borrower
(with a copy to Agent) as to the amount due under the applicable Section, which
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on
Borrower in the absence of manifest error.  Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though each Lender funded its Eurodollar Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurodollar Rate applicable to such Loan, whether in
fact that is the case or not.  Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by Borrower of such written statement.  Notwithstanding any other
provision of this Article III, if any Lender fails to notify Borrower of any
event or circumstance which will entitle such Lender to compensation from
Borrower pursuant to Section 3.1, 3.2 or 3.5 within 60 days after such Lender
obtains knowledge of such event or circumstance, then Borrower will not be
responsible for any such compensation arising prior to the 60th day before
Borrower receives notice from such Lender of such event or circumstance.  The
obligations of Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
3.7           Replacement of Lender.  If (a) any Lender makes a demand for
compensation under Section 3.1, 3.2 or 3.5 or a notice of the type described in
Section 3.3, (b) the credit rating then in effect with respect to a Lender’s
senior unsecured long term debt securities without third-party credit
enhancement is not, in the case of a Moody’s rating, Baa1 (with stable outlook)
or, in the case of an S&P or Fitch rating, BBB+ (with stable outlook), or better
or (c) any Lender is a Defaulting Lender (any such Lender, an “Affected
Lender”), then Borrower may replace such Affected Lender as a party to this
Agreement with one or more other Lenders which are willing to accept an
assignment from such Lender, and upon notice from Borrower such Affected Lender
shall assign, without recourse or warranty, its Commitment, its Loans and all of
its other rights and obligations hereunder to such other Lenders for a purchase
price equal to the sum of the principal amount of the Loans so assigned, all
accrued and unpaid interest thereon, such Affected Lender’s ratable share of all
accrued and unpaid fees, any amount payable pursuant to Section 3.4 as a result
of such Affected Lender receiving payment of any Eurodollar Loan prior to the
end of an Interest Period therefor (assuming for such purpose that receipt of
payment pursuant to such assignment constitutes payment of each outstanding
Eurodollar Loan) and all other obligations owed to such Affected Lender
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.1           Conditions to Effectiveness of Agreement.  The effectiveness of
this Agreement is subject to the conditions precedent that Agent has received
evidence, reasonably satisfactory to Agent, that all fees and (to the extent
billed) expenses which are payable on or before the date hereof to Agent or any
Lender hereunder or in connection herewith have been (or concurrently with the
execution of this Agreement by the parties will be) paid in full and each of the
following documents (with sufficient copies for each Lender):
 
(a)           Counterparts of this Agreement, executed by a duly authorized
officer of each party hereto.
 
(b)           A certificate, signed by the secretary or any assistant secretary
of Borrower, containing (i) copies of Borrower’s certificate of incorporation
and bylaws as in effect on the Closing Date, (ii) a copy of the resolutions of
Borrower’s board of directors authorizing the execution, delivery and
performance of the Loan Documents and (iii) an incumbency certificate of the
Authorized Officers of Borrower authorized to sign this Agreement, any Notes and
any Borrowing Notice.
 
(c)           A certificate, signed by an Authorized Officer of Borrower,
stating that on the Closing Date no Default or Unmatured Default has occurred
and is continuing.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           A certificate of good standing of Borrower, certified by the
Secretary of State of the State of New Jersey.
 
(e)           Any Notes requested by a Lender pursuant to Section 2.15 payable
to the order of such requesting Lender.
 
(f)           Copies of all governmental approvals, if any, necessary for
Borrower to enter into the Loan Documents and to obtain Loans hereunder.
 
(g)           An opinion or opinions of counsel for Borrower, dated the Closing
Date and addressed to Agent and Lenders, in form and substance acceptable to
Agent (which shall include, without limitation, opinions with respect to the due
organization and valid existence of Borrower and opinions as to the
non-contravention of Borrower’s organizational documents).
 
(h)           Such other documents as any Lender or its counsel may reasonably
request.
 
4.2           [Reserved].
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lenders that:
 
5.1           Existence and Standing.  Borrower is a corporation, and each of
its Subsidiaries is a corporation, partnership or limited liability company,
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
5.2           Authorization and Validity.  Borrower has the power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder.  The execution and delivery by Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
5.3           No Conflict; Government Consent.  Neither the execution and
delivery by Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof,
will violate (a) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on Borrower or any of its Subsidiaries or (b) Borrower’s
or any of its Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, or
(c) the provisions of any indenture, instrument or agreement to which Borrower
or any of its Significant Subsidiaries is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in, or require, the creation or imposition of any Lien in, of or on
any Property of Borrower or any of its Significant Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement.  No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority (including FERC), or any
subdivision thereof (any of the foregoing, an “Approval”), is required to be
obtained by Borrower or any of its Subsidiaries in connection with the execution
and delivery by Borrower of the Loan Documents, the borrowings by Borrower under
this Agreement, the payment and performance by Borrower of its Obligations or
the legality, validity, binding effect or enforceability against Borrower of any
Loan Document, except for such Approvals which have been issued or obtained by
Borrower and which are in full force and effect.
 
 
20

--------------------------------------------------------------------------------

 
 
5.4           Financial Statements.  The financial statements included in
Borrower’s Public Reports were prepared in accordance with Agreement Accounting
Principles and fairly present the consolidated financial condition and
operations of Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.
 
5.5           No Material Adverse Change.  Since December 31, 2012, there has
been no change from that reflected in the Public Reports in the business,
Property, financial condition or results of operations of Borrower and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.
 
5.6           Taxes.  Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by Borrower or any of its Subsidiaries, except (a) such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and (b) taxes and governmental charges (in addition to those referred to in
clause (a)) in an aggregate amount not exceeding $25,000,000.  The charges,
accruals and reserves on the books of Borrower and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.
 
5.7           Litigation and Contingent Obligations.  Except as disclosed in the
Public Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of Borrower, threatened
against or affecting Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or which seeks to prevent, enjoin
or delay the making of any Loans.  Other than any liability incident to any
litigation, arbitration or proceeding which could not reasonably be expected to
have a Material Adverse Effect, Borrower has no material Contingent Obligations
not provided for or disclosed in the Public Reports.
 
5.8           Significant Subsidiaries.  As of the Closing Date, Borrower has no
Significant Subsidiaries.
 
5.9           ERISA.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither Borrower nor any other member of the
Controlled Group has, within the immediately preceding five years, withdrawn
from any Plan or initiated steps to do so, and no steps have been taken, within
the immediately preceding five years, to reorganize or terminate any Plan.
 
5.10         Accuracy of Information.  No written information, exhibit or report
furnished by Borrower or any of its Subsidiaries to Agent or to any Lender in
connection with the negotiation of, or compliance with the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.
 
5.11         Regulation U.  Neither Borrower nor any of its Subsidiaries is
engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(as defined in Regulation U of the FRB).
 
 
21

--------------------------------------------------------------------------------

 
 
5.12         Material Agreements.  Neither Borrower nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement to which it is a
party, which default could reasonably be expected to have a Material Adverse
Effect.
 
5.13         Compliance With Laws.  Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
 
5.14         Plan Assets; Prohibited Transactions.  Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA (other than an
employee benefit plan subject to Section 125 of the Code) or any plan (within
the meaning of Section 4975 of the Code).
 
5.15         Environmental Matters.  In the ordinary course of its business, the
officers of Borrower consider the effect of Environmental Laws on the business
of Borrower and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to Borrower and its
Subsidiaries due to Environmental Laws.  On the basis of this consideration,
Borrower has concluded that Environmental Laws are not reasonably expected to
have a Material Adverse Effect.  Except as disclosed in the Public Reports,
neither Borrower nor any Subsidiary of Borrower has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which noncompliance or remedial action could reasonably be expected
to have a Material Adverse Effect.
 
5.16         Investment Company Act.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.
 
5.17         Insurance.  Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.
 
5.18         No Default.  No Default or Unmatured Default exists.
 
5.19         Ownership of Properties.  As of the Closing Date, Borrower and its
Subsidiaries have valid title, free of all Liens other than those permitted by
Section 6.12, to all the Property reflected as owned by Borrower and its
Subsidiaries in the financial statements of Borrower referred to in Section 5.4,
other than Property used, sold, transferred or otherwise disposed of since such
date (a) in the ordinary course of business or (b) which are not material to the
business of Borrower and its Subsidiaries taken as a whole.
 
5.20         OFAC.  None of Borrower, any Subsidiary of Borrower or any
Affiliate of Borrower: (a) is a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (b) is (i) an agency of the government of a
country, (ii) an organization controlled by a country or (iii) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or Person; or (c) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or Person; and (d) none of the proceeds from the Loans will
be used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization or Person.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1           Financial Reporting.  Borrower will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to Agent (in such
number of copies as Agent may reasonably request):
 
(a)           Within 100 days after the close of each of its fiscal years, an
audit report, which shall be without a “going concern” or similar qualification
and without any qualification as to the scope of the audit, issued by
independent certified public accountants of recognized national standing and
reasonably acceptable to Agent, prepared in accordance with Agreement Accounting
Principles on a consolidated and consolidating basis (consolidating statements
need not be certified by such accountants) for itself and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and a statement of cash flows,
accompanied by (i) any management letter prepared by said accountants, and
(ii) a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any such Default or Unmatured Default shall exist, stating the
nature and status thereof; provided that if Borrower is then a “registrant”
within the meaning of Rule 1-01 of Regulation S-X of the SEC and required to
file a report on Form 10-K with the SEC, Borrower’s annual report on Form 10-K
(excluding the exhibits thereto, unless such exhibits are requested under clause
(h) of this Section 6.1) or any successor form and a manually executed copy of
the accompanying report of Borrower’s independent public accountant, as filed
with the SEC, shall satisfy the requirements of this clause (a).
 
(b)           Within 60 days after the close of the first three quarterly
periods of each of its fiscal years commencing during the term of this
Agreement, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer or (ii) if Borrower is then a “registrant” within the meaning
of Rule 1-01 of Regulation S-X of the SEC and required to file a report on Form
10-Q with the SEC, Borrower’s report on Form 10-Q for such quarterly period,
excluding the exhibits thereto, unless such exhibits are requested under clause
(h) of this Section 6.1.
 
(c)           Together with the financial statements (or reports) required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit A signed by an Authorized Officer of Borrower showing the calculations
necessary to determine Borrower’s compliance with Section 6.13 and stating that,
to the knowledge of such officer, no Default or Unmatured Default exists, or if
any such Default or Unmatured Default exists, stating the nature and status
thereof.
 
 
23

--------------------------------------------------------------------------------

 
 
(d)           As soon as possible, and in any event within 60 days, after
receipt by Borrower a copy of (i) any notice or claim to the effect that
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by Borrower, any of its Subsidiaries, or any other Person
of any toxic or hazardous waste or substance into the environment, and (ii) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by Borrower or any of its Subsidiaries,
which, in either case, could be reasonably expected to have a Material Adverse
Effect; provided that if Borrower is then a “registrant” within the meaning of
Rule 1-01 of Regulation S-X of the SEC, Borrower’s report on a Form 10-K, a Form
10-Q or any Form 8-K that contains information related to the matters described
in clauses (i) or (ii) shall be deemed notice under this clause (d).
 
(e)           Promptly upon the furnishing thereof to its shareholders
generally, copies of all financial statements, reports and proxy statements so
furnished.
 
(f)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which
Borrower or any of its Subsidiaries files with the SEC.
 
(g)           As soon as Borrower obtains knowledge of an actual Change in
Control or publicly disclosed prospective Change in Control, written notice of
same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.
 
(h)           Such other information (including nonfinancial information) as
Agent or any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to clause (a), (b), (d), (e) or (f)
above may be delivered electronically (including by filing or furnishing to the
SEC, through the SEC’s EDGAR database) and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower or any of its Subsidiaries
posts such documents, or provides a link thereto, on a website on the internet
at a website address previously specified to Agent and Lenders; (ii) on which
such documents are posted on Borrower’s or any of its Subsidiaries’ behalf on
IntraLinks or another relevant website, if any, to which Agent and Lenders have
access; or (iii) on which any report, document or information is filed with or
furnished to the SEC by Borrower or any of its Subsidiaries and is available on
the SEC’s EDGAR database; provided that (x) upon request of Agent or any Lender,
Borrower shall deliver paper copies of such documents to Agent or such Lender
(until a written request to cease delivering paper copies is given by Agent or
such Lender) and (y) except with respect to documents available on the SEC’s
EDGAR database pursuant to clause (iii), Borrower shall notify (which may be by
facsimile or electronic mail) Agent and each Lender of the posting of any
documents. Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to above or to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
6.2           Use of Proceeds.  Borrower will use the proceeds of the Loans
(a) to pay any costs, fees and expenses associated with this Agreement on the
Closing Date, (b) to repay certain short term obligations and (c) for general
corporate purposes.  Borrower will not, nor will it permit any Subsidiary to,
use any of the proceeds of the Loans to it to purchase or carry any “margin
stock” (as defined in Regulation U of the FRB).
 
 
24

--------------------------------------------------------------------------------

 
 
6.3           Notice of Default.  Borrower will give prompt notice in writing to
Lenders of the occurrence of any Default or Unmatured Default (it being
understood and agreed that Borrower shall not be required to make separate
disclosure under this Section 6.3 of occurrences or developments which have
previously been disclosed to Lenders in any financial statement or other
information delivered to Lenders pursuant to Section 6.1).
 
6.4           Conduct of Business.  Borrower will, and will cause each of its
Significant Subsidiaries (or, in the case of clause (b) below, each of its
Subsidiaries) to, (a) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (b) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (b) other than the existence of
Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
6.5           Taxes.  Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (a) those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (b) taxes,
governmental charges and levies (in addition to those referred to in clause (a))
in an aggregate amount not exceeding $25,000,000.
 
6.6           Insurance.  Borrower will, and will cause each of its Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance on all of its Property in such amounts and covering such
risks as is consistent with sound business practice, and Borrower will furnish
to any Lender such information as such Lender may reasonably request as to the
insurance carried by Borrower and its Significant Subsidiaries.
 
6.7           Compliance with Laws.  Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.
 
6.8           Maintenance of Properties.  Borrower will, and will cause each of
its Subsidiaries to, do all things necessary to (a) maintain, preserve, protect
and keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times, where
failure to do so could reasonably be expected to have a Material Adverse Effect;
and (b) keep proper books and records in which full and correct entries shall be
made of all material financial transactions of Borrower and its Subsidiaries.
 
6.9           Inspection.  Borrower will, and will cause each of its Significant
Subsidiaries to, permit Agent and Lenders upon reasonable notice and at such
reasonable times and intervals as Agent or any Lender may designate by their
respective representatives and agents, to inspect any of the Property, books and
financial records of Borrower and its Significant Subsidiaries, to examine and
make copies of the books of accounts and other financial records of Borrower and
each such Significant Subsidiary, and to discuss the affairs, finances and
accounts of Borrower and each such Significant Subsidiary with, and to be
advised as to the same by, their respective officers.
 
 
25

--------------------------------------------------------------------------------

 
 
6.10         Merger.  Borrower will not, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and after giving effect to
such merger or consolidation, no Default or Unmatured Default shall have
occurred and be continuing, (a) any Significant Subsidiary of Borrower may merge
with Borrower or a wholly-owned Subsidiary of Borrower and (b) Borrower may
merge or consolidate with any other Person so long as Borrower is the surviving
entity.
 
6.11         Sales of Assets.  Borrower will not, nor will it permit any of its
Subsidiaries to, lease, sell or otherwise dispose of any of its assets (other
than in the ordinary course of business), or sell or assign with or without
recourse any accounts receivable, except:
 
(a)           Any Subsidiary of Borrower may sell, transfer or assign any of its
assets to Borrower or another Subsidiary of Borrower.
 
(b)           The sale, assignment or other transfer of accounts receivable or
other rights to payment pursuant to any Securitization Transaction.
 
(c)           Any Permitted Borrower Asset Sale so long as, at the time thereof
and immediately after giving effect thereto, no Default or Unmatured Default
exists.
 
(d)           So long as no Default or Unmatured Default exists or would result
therefrom, the sale of Intangible Transition Property to a Special Purpose
Subsidiary in connection with such Special Purpose Subsidiary’s issuance of
Nonrecourse Transition Bond Debt.
 
(e)           Borrower and its Subsidiaries may sell or otherwise dispose of
assets so long as the aggregate book value of all assets sold or otherwise
disposed of in any fiscal year of Borrower (other than assets sold or otherwise
disposed of in the ordinary course of business or pursuant to clauses (a)
through (d) above) does not exceed a Substantial Portion of the Property of
Borrower.
 
6.12         Liens.  Borrower will not, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of Borrower or any such Significant Subsidiary, except:
 
(a)           Liens for taxes, assessments or governmental charges or  levies on
its Property if  the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
 
(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.
 
(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           Utility easements, building restrictions, zoning laws or
ordinances and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of Borrower and its Significant
Subsidiaries.
 
(e)           Liens existing on the date hereof and described in Schedule 2
(including Liens on after-acquired property arising under agreements described
in Schedule 2 as such agreements are in effect on the date hereof).
 
(f)           Judgment Liens which secure payment of legal obligations that
would not constitute a Default under Article VII.
 
(g)           Liens on Property acquired by Borrower or any of its Significant
Subsidiaries after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof), provided that in
any such case no such Lien shall extend to or cover any other Property of
Borrower or any such Significant Subsidiary, as the case may be.
 
(h)           Deposits and/or similar arrangements to secure the performance of
bids, fuel procurement contracts or other trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business by Borrower or any of its Significant Subsidiaries.
 
(i)            Liens on assets of Borrower and its Significant Subsidiaries
arising out of obligations or duties to any municipality or public authority
with respect to any franchise, grant, license, permit or certificate.
 
(j)            Rights reserved to or vested in any municipality or public
authority to control or regulate any property or asset of Borrower or any of its
Significant Subsidiaries or to use such property or asset in a manner which does
not materially impair the use of such property or asset for the purposes for
which it is held by Borrower or any such Significant Subsidiary.
 
(k)           Irregularities in or deficiencies of title to any Property which
do not materially affect the use of such property by Borrower or any of its
Significant Subsidiaries in the normal course of its business.
 
(l)            Liens securing Indebtedness of Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the principal amount of Indebtedness secured thereby is not increased and
(iv) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the original purchase price of such property at the time it
was acquired.
 
(m)          Any Lien on any property or asset of any corporation or other
entity existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into Borrower or any of its Significant
Subsidiaries and not created in contemplation of such event.
 
 
27

--------------------------------------------------------------------------------

 
 
(n)           Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by Section 6.12 (e),
(g), (l) or (m); provided that such Indebtedness is not increased and is not
secured by any additional assets.
 
(o)           Rights of lessees arising under leases entered into by Borrower or
any of its Significant Subsidiaries as lessor, in the ordinary course of
business.
 
(p)           Permitted Borrower Liens.
 
(q)           Purchase money mortgages or other purchase money liens or
conditional sale, lease-purchase or other title retention agreements upon or in
respect of property acquired or leased for use in the ordinary course of its
business by Borrower or any of its Significant Subsidiaries.
 
(r)           Liens granted by a Special Purpose Subsidiary to secure
Nonrecourse Transition Bond Debt of such Special Purpose Subsidiary.
 
(s)           Reserved.
 
(t)           Other Liens, in addition to those permitted by clauses (a) through
(s), securing Indebtedness or arising in connection with Securitization
Transactions, provided that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Securitization Transactions (excluding any
Nonrecourse Transition Bond Debt), shall not at any time exceed $400,000,000 for
Borrower and its Significant Subsidiaries.
 
6.13         Leverage Ratio.  Borrower will not permit the ratio, determined as
of the end of each of its fiscal quarters, of (a) the Total Indebtedness of
Borrower to (b) the Total Capitalization of Borrower to be greater than 0.65 to
1.0.  For purposes of this Section 6.13, the aggregate outstanding Indebtedness
evidenced by Hybrid Securities up to an aggregate amount of 15% of Total
Capitalization as of the date of determination, shall be excluded from Total
Indebtedness, but the entire aggregate outstanding Indebtedness evidenced by
such Hybrid Securities shall be included in the calculation of Total
Capitalization.
 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default with respect to Borrower:
 
7.1           Representation or Warranty.  Any representation or warranty made
by or on behalf of Borrower to Lenders or Agent under or in connection with this
Agreement or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made.
 
7.2           Nonpayment.  Nonpayment of the principal of any Loan to Borrower
when due; or nonpayment by Borrower of any interest on any Loan, or of any other
obligation payable by Borrower under any of the Loan Documents, within five days
after the same becomes due.
 
 
28

--------------------------------------------------------------------------------

 
 
7.3           Certain Covenant Breaches.  The breach by Borrower of any of the
terms or provisions of Section 6.2, 6.4 (as to the existence of Borrower), 6.10,
6.11, 6.12 or 6.13.
 
7.4           Other Breaches.  The breach by Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within 15 days (or,
in the case of Section 6.9, five Business Days) after the chief executive
officer, the chief financial officer, the president, the treasurer or any
assistant treasurer of Borrower obtains actual knowledge of such breach.
 
7.5           Cross Default.  Failure of Borrower or any of its Significant
Subsidiaries to pay when due any Indebtedness aggregating in excess of
$50,000,000 (“Material Indebtedness”); or the default by Borrower or any of its
Significant Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of Borrower or any of its
Significant Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or Borrower or any of its Significant Subsidiaries
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due.
 
7.6           Voluntary Bankruptcy, etc.  Borrower or any of its Significant
Subsidiaries shall (a) have an order for relief entered with respect to it under
the federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(d) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (f) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
 
7.7           Involuntary Bankruptcy, etc.  Without the application, approval or
consent of Borrower or any of its Significant Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for Borrower or any
of its Significant Subsidiaries or a Substantial Portion of its Property, or a
proceeding described in Section 7.6(d) shall be instituted against Borrower or
any of its Significant Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 30
consecutive days.
 
7.8           Seizure of Property, etc.  Any court, government or governmental
agency shall condemn, seize or otherwise appropriate, or take custody or control
of, all or any portion of the Property of Borrower and its Significant
Subsidiaries which, when taken together with all other Property of Borrower and
its Significant Subsidiaries so condemned, seized, appropriated or taken custody
or control of, constitutes a Substantial Portion of its Property.
 
7.9           Judgments.  Borrower or any of its Significant Subsidiaries shall
fail within 60 days to pay, bond or otherwise discharge one or more
(a) judgments or orders for the payment of money in excess of $50,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate or
(b) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and, in any such
case, there is a period of five consecutive days during which a stay of
enforcement of such judgment(s) or order(s) is not in effect (by reason of
pending appeal or otherwise).
 
 
29

--------------------------------------------------------------------------------

 
 
7.10         ERISA.  (a) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) any unpaid and past due “minimum required contribution”
(as defined in Section 303 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Borrower or any other member of the Controlled Group, (c) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (d) any other member of the Plan shall terminate for
purposes of Title IV of ERISA, (e) Borrower or any other member of the
Controlled Group shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (f) any other event or
condition shall occur or exist with respect to a Plan; and in each case referred
to in clauses (a) through (f) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect.
 
7.11         Unenforceability of Loan Documents.  Any Loan Document shall cease
to be in full force and effect (other than, in the case of a Note, as
contemplated hereby), any action shall be taken by or on behalf of Borrower to
discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or Borrower or any Person acting on behalf
of Borrower shall deny that Borrower has any further liability under any Loan
Document or shall give notice to such effect.
 
7.12         Change in Control.  Any Change in Control shall occur; or PHI shall
fail to own, directly or indirectly, 100% of the Voting Stock of Borrower.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1           Acceleration.  If any Default described in Section 7.6 or
7.7 occurs, the Obligations of Borrower shall immediately become due and payable
without any election or action on the part of Agent or any Lender.  If any other
Default occurs, the Required Lenders (or Agent, with the consent of the Required
Lenders) may terminate or suspend the obligations of Lenders to make Loans to
Borrower hereunder, or declare the Obligations of Borrower to be due and
payable, or both, whereupon such obligations of Lenders shall terminate and/or
the Obligations of Borrower shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which Borrower hereby
expressly waives.
 
If, within 30 days after acceleration of the maturity of the Obligations of
Borrower as a result of any Default (other than any Default as described in
Section 7.6 or 7.7) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, Agent shall, by notice to Borrower,
rescind and annul such termination and/or acceleration.
 
 
30

--------------------------------------------------------------------------------

 
 
8.2           Amendments.  Subject to the provisions of this Article VIII, the
Required Lenders (or Agent, with the consent in writing of the Required Lenders)
and Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to this Agreement changing in any manner the
rights of Lenders or Borrower hereunder or waiving any Default or Unmatured
Default hereunder; provided that no such supplemental agreement shall, without
the consent of all of Lenders:
 
(a)           Extend the final maturity of any Loan or forgive all or any
portion of the principal amount thereof, or reduce the rate or extend the time
of payment of interest thereon.
 
(b)           Reduce the percentage specified in the definition of Required
Lenders.
 
(c)           Extend the Termination Date, increase the amount of the Commitment
of any Lender hereunder or permit Borrower to assign its rights under this
Agreement.
 
(d)           Amend, modify or waive the pro rata sharing of payments by and
among Lenders without the written consent of each Lender directly affected
thereby.
 
(e)           Amend this Section 8.2.
 
No amendment of any provision of this Agreement relating to Agent shall be
effective without the written consent of Agent.
 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
 
8.3           Preservation of Rights.  No delay or omission of Agent or any
Lender to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or Unmatured Default or an
acquiescence therein, and the making of the Loans notwithstanding the existence
of a Default or Unmatured Default or the inability of Borrower to satisfy the
conditions precedent to such Loans shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of any Loan Document whatsoever shall be valid unless in writing
signed by the parties required pursuant to Section 8.2 and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to Agent or any Lender until the Obligations have been paid in full.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1           Survival of Representations.  All representations and warranties
of Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.
 
9.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
 
31

--------------------------------------------------------------------------------

 
 
9.4           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among Borrower, Agent and Lenders and supersede all prior
agreements and understandings among Borrower, Agent and Lenders relating to the
subject matter thereof.
 
9.5           Several Obligations; Benefits of this Agreement.  The respective
obligations of Lenders hereunder are several and not joint and no Lender shall
be the partner or agent of any other (except to the extent to which Agent is
authorized to act as such).  The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors.
 
9.6           Expenses; Indemnification.
 
(a)           Borrower shall reimburse Agent for all reasonable costs, internal
charges and out of pocket expenses including reasonable expenses of and fees for
attorneys for Agent who are employees of Agent and of a single outside counsel
for Agent paid or incurred by Agent in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification
and administration of the Loan Documents.  Borrower agrees to reimburse Agent
and Lenders for (i) all reasonable costs, internal charges and out of pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
Agent and Lenders, which attorneys may be employees of Agent or any Lender) paid
or incurred by Agent or any Lender in connection with the collection and
enforcement of the Obligations of Borrower under the Loan Documents (including
in any “work-out” or restructuring of the Obligations of Borrower resulting from
the occurrence of a Default) and (ii) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including reasonable counsel
fees and disbursements) incurred in connection with defense thereof, by Agent or
any Lender as a result of conduct by Borrower that violates a sanction enforced
by OFAC.
 
(b)           Borrower agrees to indemnify Agent, each Lender, their respective
Affiliates and each of the directors, officers and employees of the foregoing
Persons (collectively, the “Indemnified Parties”) against all actions, suits,
losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including all reasonable expenses of litigation or preparation
therefor whether or not any Indemnified Party is a party thereto) which any of
them may pay or incur arising out of or relating to this Agreement, the other
Loan Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Loans hereunder,
except to the extent that they are determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Indemnified Party seeking indemnification.  The
obligations of Borrower under this Section 9.6 shall survive the termination of
this Agreement.
 
9.7           Numbers of Documents. All statements, notices, closing documents
and requests hereunder shall be furnished to Agent with sufficient counterparts
so that Agent may furnish one to each Lender.
 
9.8           Disclosure.  Borrower and Lenders hereby acknowledge and agree
that Agent and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with Borrower and its Affiliates.
 
9.9           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
 
32

--------------------------------------------------------------------------------

 
 
9.10         Nonliability of Lenders.  The relationship between Borrower, on the
one hand, and Agent and Lenders, on the other hand, shall be solely that of
borrower and lender.  Neither Agent nor any Lender shall have any fiduciary
responsibility to Borrower.  Neither Agent nor any Lender undertakes any
responsibility to Borrower to review or inform Borrower of any matter in
connection with any phase of Borrower’s business or operations.  Borrower agrees
that neither Agent nor any Lender shall have liability to Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.  Neither Agent nor any Lender shall have any
liability with respect to, and Borrower hereby waives, releases and agrees not
to sue for, any special, indirect or consequential damages suffered by Borrower
in connection with, arising out of or in any way related to the Loan Documents
or the transactions contemplated thereby.
 
9.11         Limited Disclosure.
 
(a)           Neither Agent nor any Lender shall disclose to any Person any
Specified Information (as defined below) except to its, and its Affiliates’,
officers, employees, agents, accountants, legal counsel, advisors and other
representatives who have a need to know such Specified Information in connection
with this Agreement or the transactions contemplated hereby.  “Specified
Information” means information that Borrower has furnished or in the future
furnishes to Agent or any Lender in confidence, but does not include any such
information that (i) is published in a source or otherwise becomes generally
available to the public (other than through the actions of Agent, any Lender or
any of their Affiliates, officers, employees, agents, accountants, legal
counsel, advisors and other representatives in violation of this Agreement) or
that is or becomes available to Agent or such Lender from a source other than
Borrower, (ii) without duplication with clause (i), is otherwise a matter of
general public knowledge, (iii) that is required to be disclosed by law,
regulation or judicial order (including pursuant to the Code), (iv) that is
requested by any regulatory body with jurisdiction over Agent or any Lender,
(v) that is disclosed to legal counsel, accountants and other professional
advisors to Agent or such Lender in connection with the exercise of any right or
remedy hereunder or under any Note or any suit or other litigation or proceeding
relating to this Agreement or any Note or to a rating agency if required by such
agency in connection with a rating relating to Loans hereunder, (vi) that is
disclosed to Participants or potential Participants who agree to be bound by the
provisions of this Section 9.11 or (vii) that is disclosed to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations who agrees to be bound by the
provisions of this Section 9.11.
 
(b)           The provisions of this Section 9.11 supersede any confidentiality
obligations of Agent or any Lender relating to this Agreement or the
transactions contemplated hereby under any agreement between Borrower and any
such party.
 
9.12         Nonreliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the FRB) for
the repayment of the Loans provided for herein.
 
 
33

--------------------------------------------------------------------------------

 
 
9.13         USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
Borrower:  When Borrower opens an account, if Borrower is an individual, Agent
and Lenders will ask for Borrower’s name, residential address, tax
identification number, date of birth and other information that will allow the
Lenders to identify such borrower, and, if Borrower is not an individual, Agent
and Lenders will ask for Borrower’s name, tax identification number, business
address and other information that will allow Agent and Lenders to identify
Borrower.  Agent and Lenders may also ask, if Borrower is an individual, to see
Borrower’s driver’s license or other identifying documents, and, if Borrower is
not an individual, to see Borrower’s legal organizational documents or other
identifying documents.
 
ARTICLE X
 
THE AGENT
 
10.1         Appointment; Nature of Relationship.  KeyBank National Association
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that Agent shall not have any fiduciary responsibilities
to any Lender by reason of this Agreement or any other Loan Document and that
Agent is merely acting as the contractual representative of Lenders with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents.  In its capacity as Lenders’ contractual representative, Agent (a)
does not hereby assume any fiduciary duties to any of Lenders, (b) is a
“representative” of Lenders within the meaning of Section 9-105 of the Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each of the Lenders hereby agrees to assert no claim
against Agent on any agency theory or any other theory of liability for breach
of fiduciary duty, all of which claims each Lender hereby waives.
 
10.2         Powers.  Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  Agent
shall have no implied duties to Lenders, or any obligation to Lenders to take
any action hereunder or under any other Loan Document except any action
specifically provided by the Loan Documents to be taken by Agent.
 
10.3         General Immunity.  Neither Agent nor any of its directors,
officers, agents or employees shall be liable to Borrower or any Lender for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith except to the extent such
action or inaction is determined in a final non-appealable judgment by a court
of competent jurisdiction to have arisen from the gross negligence or willful
misconduct of such Person.
 
10.4         No Responsibility for Loans Recitals etc.  Neither Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including any agreement by an
obligor to furnish information directly to each Lender; (c) the satisfaction of
any condition specified in Article IV, except receipt of items required to be
delivered solely to Agent; (d) the existence or possible existence of any
Default or Unmatured Default; or (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith.  Agent shall have no
duty to disclose to Lenders information that is not required to be furnished by
Borrower to Agent at such time, but is voluntarily furnished by Borrower to
Agent (either in its capacity as Agent or in its individual capacity).
 
 
34

--------------------------------------------------------------------------------

 
 
10.5         Action on Instructions of Lenders.  Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or, when expressly required hereunder, all of Lenders), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding on all of Lenders.  Lenders hereby acknowledge that Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.
 
10.6          Employment of Agents and Counsel.  Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents and attorneys in fact and shall not be answerable to Lenders,
except as to money or securities received by it or its authorized agents, for
the default or misconduct of any such agents or attorneys in fact selected by it
with reasonable care.  Agent shall be entitled to advice of counsel concerning
the contractual arrangement between Agent and Lenders and all matters pertaining
to Agent’s duties hereunder and under any other Loan Document.
 
10.7         Reliance on Documents; Counsel.  Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by Agent, which counsel may
be employees of Agent.
 
10.8         Agent’s Reimbursement and Indemnification.  Lenders agree to
reimburse and indemnify Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by Borrower for which Agent is entitled to reimbursement by Borrower
under the Loan Documents, (b) for any other expenses incurred by Agent on behalf
of Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by Agent in connection with any dispute between Agent and any Lender or
between two or more of Lenders) and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Agent in any way relating to or arising out of
the Loan Documents or any document delivered in connection therewith or the
transactions contemplated thereby (including for any such amounts incurred by or
asserted against Agent in connection with any dispute between Agent and any
Lender or between two or more of Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
Agent and (ii) any indemnification required pursuant to Section 3.5(h) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
10.9         Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder (except
for failure of Borrower to pay any amount required to be paid to Agent hereunder
for the account of Lenders) unless Agent has received written notice from a
Lender or Borrower referring to this Agreement, describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  In the
event that Agent receives such a notice, Agent shall give prompt notice thereof
to all Lenders.
 
10.10       Rights as a Lender.  In the event Agent is a Lender, Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not Agent, and the term “Lender” or “Lenders” shall, at any
time when Agent is a Lender, unless the context otherwise indicates, include
Agent in its individual capacity.  Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Loan Document, with Borrower or any of its Subsidiaries in which Borrower
or such Subsidiary is not restricted hereby from engaging with any other
Person.  Agent in its individual capacity is not obligated to remain a Lender.
 
10.11        Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
 
10.12        Successor Agent.  Agent may resign at any time by giving written
notice thereof to Lenders and Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign.  Agent may be removed at any time with or without cause by
written notice received by Agent from the Required Lenders, such removal to be
effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, (a) Agent that has resigned or been removed shall no
longer receive the administrative agent fees previously agreed to by Borrower
and Agent and (b) the Required Lenders shall have the right (with, so long as no
Default or Unmatured Default exists with respect to Borrower, the consent of
Borrower, which shall not be unreasonably withheld or delayed) to appoint, on
behalf of Borrower and Lenders, a successor Agent.  If no successor Agent shall
have been so appointed by the Required Lenders within thirty days after the
resigning Agent’s giving notice of its intention to resign, then the resigning
Agent may appoint, on behalf of Borrower and Lenders, a successor
Agent.  Notwithstanding the previous sentence, Agent may at any time without the
consent of any Lender but with the consent of Borrower, not to be unreasonably
withheld or delayed, appoint any of its Affiliates which is a commercial bank as
a successor Agent hereunder.  If Agent has resigned or been removed and no
successor Agent has been appointed, Lenders may perform all the duties of Agent
hereunder and Borrower shall make all payments in respect of their respective
Obligations to the applicable Lender and for all other purposes shall deal
directly with Lenders.  No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment.  Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000.  Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent.  Upon the effectiveness of the resignation or
removal of Agent, the resigning or removed Agent shall be discharged from its
duties and obligations hereunder and under the Loan Documents.  After the
effectiveness of the resignation or removal of an Agent, the provisions of this
Article X shall continue in effect for the benefit of such Agent in respect of
any actions taken or omitted to be taken by it while it was acting as Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to Agent (by merger or resignation or removal), or Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
 
 
36

--------------------------------------------------------------------------------

 
 
10.13       Agent’s Fee.  Borrower agrees to pay to Agent, for Agent’s own
account, the fees agreed to by Borrower and Agent.
 
10.14       Delegation to Affiliates.  Borrower and Lenders agree that Agent may
delegate any of its duties under this Agreement to any of its Affiliates.  Any
such Affiliate (and such Affiliate’s directors, officers, agents and employees)
which performs duties in connection with this Agreement shall be entitled to the
same benefits of the indemnification, waiver and other protective provisions to
which Agent is entitled under Articles IX and X.
 
10.15       Other Agents.  None of Lenders identified on the cover page or
signature pages of this Agreement or otherwise herein as being the
“Documentation Agent” (collectively, the “Other Agents”) shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Other Agents in deciding to enter into
this Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
11.1          Setoff.  In addition to, and without limitation of, any rights of
Lenders under applicable law, if Borrower becomes insolvent, however evidenced,
or any Default occurs with respect to Borrower, any and all deposits (including
all account balances, whether provisional or final and whether or not collected
or available) and any other Indebtedness at any time held or owing by any
Lender  or any Affiliate of any Lender to or for the credit or account
of  Borrower may be offset and applied toward the payment of the Obligations of
Borrower owing to such Lender, whether or not the Obligations, or any part
thereof, shall then be due.
 
11.2          Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon the outstanding Loans made by it (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the outstanding Loans made by the other
Lenders so that after such purchase each Lender will hold its ratable proportion
of all of Borrower’s outstanding Loans.  If any Lender, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for the outstanding Loans made by it or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to the outstanding Loans made
by each of them.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; PARTICIPATIONS
 
12.1         Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of Borrower and Lenders
and their respective successors and assigns, except that (a) Borrower shall not
have the right to assign its rights or obligations under the Loan Documents and
(b) any assignment by any Lender must be made in compliance with Section
12.3.  The parties to this Agreement acknowledge that clause (b) of the
preceding sentence relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided that Agent may in its discretion
(but shall not be required to) follow instructions from the Person which made
any Loan or which holds any Note to direct payments relating to such Loan or
Note to another Person.  Any assignee of the rights to any Loan or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
12.2         Participations.
 
12.2.1      Permitted Participants; Effect.  Upon giving notice to but without
obtaining the consent of Borrower, any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any
Obligations owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of the Obligations owing to such Lender and the holder of any Note
issued to it for all purposes under the Loan Documents, all amounts payable by
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and Borrower, Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. Notwithstanding
anything in this Agreement to the contrary, a Participant may not include a
natural Person, Borrower or any Affiliate or Subsidiary of Borrower.
 
12.2.2      Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which extends the Termination Date or the final maturity of any Loan in
which such Participant has an interest or forgives all or any portion of the
principal amount thereof, or reduces the rate or extends the time of payment of
interest thereon.
 
12.2.3      Benefit of Setoff.  Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  Lenders agree to share with
each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
 
 
38

--------------------------------------------------------------------------------

 
 
12.3         Assignments.
 
12.3.1      Permitted Assignments.
 
(a)          Any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to one or more banks or other
entities (“Purchasers”) all or any part of its rights and obligations under the
Loan Documents.  Such assignment shall be substantially in the form of Exhibit C
or in such other form as may be agreed to by the parties to such
assignment.  The consent of Borrower and Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender
or an Affiliate thereof; provided that if a Default exists, the consent of
Borrower shall not be required.  Any such consent shall not be unreasonably
withheld or delayed, provided that Borrower shall be deemed to have consented to
such assignment unless Borrower shall object thereto by written notice to Agent
within five (5) Business Days after having received notice thereof.  Borrower
shall receive prior written notice by the assigning Lender prior to an
assignment becoming effective with respect to a Purchaser which is a Lender or
an Affiliate thereof.  Each such assignment with respect to a Purchaser which is
not a Lender or an Affiliate thereof shall (unless both Borrower and Agent
otherwise consent) be in an amount not less than the lesser of (i) $5,000,000 or
(ii) the amount of outstanding Loans.  Each assignment shall be of a constant,
and not a varying, percentage of all of the assigning Lender’s interests in the
Obligations of, and Commitment to, Borrower.
 
(b)          No such assignment shall be made to (i) any natural Person or (ii)
Borrower or Borrower’s Affiliates or Subsidiaries.
 
12.3.2      Effect; Effective Date. Upon (i) delivery to Agent of a duly
executed Assignment Agreement, together with any consents required by Section
12.3.1, (ii) payment of a $3,500 fee to Agent for processing such assignment
(unless such fee is waived by Agent), and (iii) the execution of the Assignment
Agreement by Agent and, if required, Borrower, such Assignment Agreement shall
become effective on the effective date specified in such Assignment
Agreement.  On and after the effective date of such Assignment Agreement, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of Lenders and shall have all the
rights and obligations of a Lender under the Loan Documents, to the same extent
as if it were an original party hereto, and no further consent or action by
Borrower, Lenders or Agent shall be required to release the transferor Lender
with respect to the percentage of the Aggregate Commitment and Obligations
assigned to such Purchaser.  Any Person that is at any time a Lender and that
thereafter ceases to be a Lender pursuant to the terms of this Section
12.3.2 shall continue to be entitled to the benefit of those provisions of this
Agreement that, pursuant to the terms hereof,  survive the termination
hereof.  Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3.2, the transferor Lender, Agent and Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that new Notes or, as appropriate, replacement
Notes are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser.
 
12.4         Dissemination of Information.  Borrower authorizes each Lender to
disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of Borrower and its Subsidiaries, including any information
contained in any Public Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.11 of this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
12.5         Grant of Funding Option to SPC.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to Agent and Borrower, the option to provide
to Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to Borrower pursuant to this Agreement; provided
that (a) nothing herein shall constitute a commitment by any SPC to make any
Loan and (b) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
12.5, any SPC may (i) with notice to, but without the prior written consent of,
Borrower and Agent and without paying any processing fee therefor, assign all or
a portion of its interests in any Loan to the Granting Lender or to any
financial institution (consented to by Borrower and Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.
 
12.6         Tax Treatment.  If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5(d).
 
ARTICLE XIII
 
NOTICES
 
Except as otherwise permitted by Section 2.16, all notices, requests and other
communications to any party hereunder shall be in writing (including facsimile
transmission or electronic mail or posting on a website) and shall, subject to
the last paragraph of Section 6.1, be given to such party (a) in the case of
Borrower or Agent, at its address, facsimile number or electronic mail address
set forth below or such other address, facsimile number or electronic mail
address as it may hereafter specify for such purpose by notice to the other
parties hereto and (b) in the case of any Lender, at the address, facsimile
number or electronic mail address set forth on Schedule 1 or such other address,
facsimile number or electronic mail address as such Lender may hereafter specify
for such purpose by notice to Borrower and Agent.  Subject to the last paragraph
of Section 6.1, each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified pursuant to this Article XIII and confirmation of
receipt is received, (ii) if given by mail, three Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered (or,
in the case of electronic mail, received) at the address specified pursuant to
this Article XIII; provided that notices to Agent under Article II shall not be
effective until received.
 
If to Borrower:                      Atlantic City Electric Company
c/o Pepco Holdings, Inc.
500 N. Wakefield Drive
Newark, Delaware 19702
Attention:  Donna Kinzel
Telephone No.:  (302) 429-3004
Fax:  (302) 429-3188
E-mail:  donna.kinzel@pepcoholdings.com
 
 
40

--------------------------------------------------------------------------------

 
 
If to Agent:
For Loans/Payments:
 
KeyBank National Association
127 Public Square
Cleveland, OH  44114
Attention:   Virginia Brantley, Service Officer
Telephone No.: 216.-813-4831
Fax No.:  216-370-6185
E-mail: Virginia_L_Brantley@KeyBank.com
 
For Credit/Documents:
 
KeyBank National Association
127 Public Square
Cleveland, OH  44114
Attention:   Sherrie Manson
Telephone No.: 216-689-3443
Fax No.:  216-689-4981
E-mail: sherrie.manson@key.com
 
ARTICLE XIV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by Borrower, Agent and Lenders. Delivery of
any executed signature page hereof or of any amendment, waiver or consent to
this Agreement by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart thereof.
 
ARTICLE XV
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1         CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
 
41

--------------------------------------------------------------------------------

 
 
15.2        CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY BORROWER AGAINST AGENT OR
ANY LENDER OR ANY AFFILIATE OF AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
15.3        WAIVER OF JURY TRIAL.  BORROWER, AGENT AND LENDERS HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.
 
[Signatures Follow]
 
 
42

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower, Lenders and Agent have executed this Agreement as
of the date first above written.
 

 
ATLANTIC CITY ELECTRIC COMPANY,
as Borrower
       
 
By:
  /s/ William M. Gausman       Name:    William M. Gausman      
Title:      Senior Vice President        

 
 
 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
as Agent and Lender
       
 
By:
  /s/ Sherrie I. Manson        Name:    Sherrie I. Manson      
Title:      Senior Vice President        

 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as Lender
       
 
By:
  /s/ Andrew Johnson       Name:    Andrew Johnson       Title:      Director  
     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
COMPLIANCE CERTIFICATE
 
To:         Agent and Lenders under the
Term Loan Agreement referred to below
 
This Compliance Certificate is furnished pursuant to the Term Loan Agreement
dated as of May 10, 2013 (as further amended, restated or otherwise modified
from time to time, the “Agreement”) among Atlantic City Electric Company, as
Borrower, the various financial institutions from time to time made party as
Lenders thereto, KeyBank National Association, as Agent and a Lender, and
SunTrust Bank, as documentation agent and a Lender.  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the
respective meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected _________ of Borrower.
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:
 
[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]
 
4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Agreement.
 
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ________, 20__.
 
 
A-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO COMPLIANCE CERTIFICATE
 
Compliance as of _________, 20___ with
provisions of Section 6.13 of
the Term Loan Agreement
 
[INSERT FORMULA FOR CALCULATION]
 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF NOTE
 
 [Date]
 
Atlantic City Electric Company (“Borrower”) promises to pay to ________________
(“Lender”) the aggregate unpaid principal amount of all Loans made by Lender to
Borrower pursuant to the Term Loan Agreement (as defined below), at the main
office of KeyBank National Association, in ____________________, as Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Term Loan Agreement.  Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Termination Date.
 
Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of the Loans and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement dated as of May 10, 2013 (as further
amended or otherwise modified from time to time, the “Term Loan Agreement”),
among Borrower, the various financial institutions from time to time made party
as Lenders thereto, KeyBank National Association, as Agent and a Lender, and
SunTrust Bank, as documentation agent and a Lender, to which Term Loan Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Term Loan Agreement.
 
All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTION 5.1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 

 
ATLANTIC CITY ELECTRIC COMPANY
                   
By:
                Name:             Title:                    

 
 
B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO NOTE OF ATLANTIC CITY ELECTRIC COMPANY
DATED ____________________
 
Date
Principal Amount of
Loan
Maturity of Interest
Period
Principal Amount
Paid
Unpaid Balance
                                                                               
                                                                               
                   

 
 
B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment Agreement (this “Assignment Agreement”) between
_____________  _____________ (the “Assignor”) and __________________________
(the “Assignee”) is dated as of ____________, 20__.  The parties hereto agree as
follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to the Term Loan
Agreement (as further amended, restated or otherwise modified from time to time,
the “Loan Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement and the other Loan Documents in the amount and Pro Rata Share
specified in Item 2 of Schedule 1 of all outstanding rights and obligations
under the Loan Agreement and the other Loan Documents.  The Pro Rata Share of
the Assignee and the Assignor, after giving effect to this Assignment Agreement,
is set forth in Item 3 of Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by Agent)
after this Assignment Agreement, together with any consents required under the
Loan Agreement, are delivered to Agent.  In no event will the Effective Date
occur if the payments required to be made by the Assignee to the Assignor on the
Effective Date are not made on the proposed Effective Date.
 
4.           PAYMENT OBLIGATIONS.  In consideration for the sale and assignment
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  On and after the Effective
Date, the Assignee shall be entitled to receive from Agent all payments of
principal, interest and fees with respect to the interest assigned hereby.  The
Assignee will promptly remit to the Assignor any interest and fees received from
Agent which relate to the portion of the Commitment or Loans assigned to the
Assignee hereunder for periods prior to the Effective Date and not previously
paid by the Assignee to the Assignor.  In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
such amount to the other party hereto.
 
5.           RECORDATION FEE.  The [Assignor/Assignee agrees to pay] [Assignor
and Assignee each agree to pay one-half of] the recordation fee required to be
paid to Agent in connection with this Assignment Agreement.
 
6.           REPRESENTATIONS OF THE ASSIGNOR: LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized.  The parties hereto agree that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
(ii) any representation, warranty or statement made in or in connection with any
Loan Document, (iii) the financial condition or creditworthiness of Borrower,
(iv) the performance of or compliance with any term or provision of any Loan
Document, (v) inspecting any of the property, books or records of Borrower or
(vi) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loan Documents.
 
 
C-1

--------------------------------------------------------------------------------

 
 
7.           REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of all financial statements requested by the Assignee and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon Agent, the Assignor or any other Lender
and based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) confirms that the execution
and delivery of this Assignment Agreement by the Assignee is duly authorized,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (vi) confirms that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1, (vii)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s nonperformance of
the obligations assumed under this Assignment Agreement, and (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.
 
8.           GOVERNING LAW.  THIS ASSIGNMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401 OF THE GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.
 
9.           NOTICES.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Loan Agreement.  For purposes hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
respective addresses set forth in the attachment to Schedule 1.
 
10.         COUNTERPARTS: DELIVERY BY FACSIMILE.  This Assignment Agreement may
be executed in counterparts.  Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.
 
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by signing Schedule 1 hereto as of the date
first above written.
 
 
C-2

--------------------------------------------------------------------------------

 
SCHEDULE 1
to Assignment Agreement
 

1.  Description and Date of Loan Agreement:               
Term Loan Agreement dated as of May 10, 2013, among Atlantic City Electric
Company (“Borrower”), the various financial institutions from time to time party
thereto, KeyBank National Association, as Agent and a Lender, and SunTrust Bank,
as documentation agent and a Lender.
        2.  Amount and Pro Rata Share:             a.  Amount of Commitment (or,
if the Commitments        have terminated, Loans) purchased under Assignment
Agreement  $ _______________           b.  Pro Rata Share purchased by Assignee 
      under Assignment Agreement* 
________________ %
          3  Revised Pro Rata Shares:             
a.
Assignee’s Pro Rata Share after giving
     
effect to Assignment Agreement*
_________________%
         
b.
Assignor’s Pro Rata Share after giving
     
effect to Assignment Agreement*
________________ %
          4. Proposed Effective Date: ________________           *Percentage
taken to 10 decimal places    

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
C-3

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment Agreement are hereby agreed to:
 

  ASSIGNOR[S]     [NAME OF ASSIGNOR]        
 
By:
 
      Title:                ASSIGNEE[S]     [NAME OF ASSIGNEE]             By:  
      Title:    

 
Consented to:
  KeyBank National Association, [as Agent and a Lender]

 

By:         Title:               [Consented to:     Atlantic City Electric
Company             By:        
Title:
  ]  

 
 
C-4

--------------------------------------------------------------------------------

 
 
Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
 
ADMINISTRATIVE INFORMATION SHEET
 
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
 
ASSIGNOR INFORMATION
 
Credit Contact:
 

Name:        Telephone No.:       Fax No.:           

 
Payment Information:
 

Name & ABA # of Destination Bank:           

Account Name & Number for Wire Transfer:          Other Instructions:         

 
Address for Notices for Assignor:
 
 
 
Name:
    Telephone No.:              

Fax No.:        

 
 
C-5

--------------------------------------------------------------------------------

 
 
ASSIGNEE INFORMATION
 
Credit Contact:
 

Name:        Telephone No.:     Fax No.:           

 
Operations Contacts:
 
Booking Installation:
Name:
Telephone No.:
Fax No.:
 
Payment Information:
 

Name & ABA # of Destination Bank:           

Account Name & Number for Wire Transfer:          Other Instructions:         

 
Address for Notices for Assignee:
 

Name:        Telephone No.:      Fax No.:           

 
 
C-6

--------------------------------------------------------------------------------

 
 
AGENT INFORMATION
 
Assignee will be called promptly upon receipt of the signed agreement.
 

Initial Funding Contact:   Subsequent Operations Contact:       Name:     
Name:     

Telephone No.:  (704)      Telephone No.:  (704)  

Fax No.:  (704)      Fax No.:  (704)  

 

Agent Telex No.:      (Answerback:    ) 

 
Initial Funding Standards:
 
Eurodollar Loans to fund two days after rates are set.
 
Agent Wire Instructions:
 

    Ref:           Address for Notices for Agent:    KeyBank National
Association     127 Public Square     Cleveland, OH  44114    
Attention:   Virginia Brantley, Service Officer     Telephone No.: 216.-813-4831
    Fax No.:  216-370-6185     E-mail: Virginia_L_Brantley@KeyBank.com

 
 
C-7

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
COMMITMENTS AND PRO RATA SHARES
 
Lender
 
 
Amount of Commitment
 
Pro Rata Share
         
KEYBANK NATIONAL ASSOCIATION
For Loans / Payments:
 
 
$50,000,000
 
50.00000000%
KeyBank National Association
127 Public Square
Cleveland, OH  44114
Attention:   Virginia Brantley, Service Officer
Telephone No.: 216.-813-4831
Fax No.:  216-370-6185
E-mail: Virginia_L_Brantley@KeyBank.com
 
For Credit/Documents:
 
KeyBank National Association
127 Public Square
Cleveland, OH  44114
Attention:   Sherrie Manson
Telephone No.: 216-689-3443
Fax No.:  216-689-4981
E-mail: sherrie.manson@key.com
 
 
       
SUNTRUST BANK
 
$50,000,000
 
50.00000000%
For Loans / Payments:
 
SunTrust Bank
303 Peachtree St. NE
Atlanta, GA 30308
Attention:   Barbara Thomas
Telephone No.: 770-352-5167
Fax:  404-588-4402
 
For Credit / Documents:
 
SunTrust Bank
3333 Peachtree Rd.  8th Floor
Atlanta, GA 30326
Attention:   Andrew Johnson
Telephone No.: 404-439-7451
E-mail:  andrew.johnson@suntrust.com
       

 
 
C-8

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
LIENS
 
 
Incurred By
 
Owed To(1)
Property
Encumbered
 
Maturity
Amount of
Indebtedness
 
Atlantic City Electric Company
RBS Leasing
Vehicles
 
Master Agreement
$18,113,828 (2)
Atlantic City Electric Company
BOA Leasing
Vehicles, Office
Equip., Computers
 
Master Agreement
$1,800,582 (3)
 
1. The company has been notified that certain secured parties have assigned a
portion of their interest to third parties.
2. The amount of this lien fluctuates with the amount of accounts receivable
created by this program.  The amount listed is as of March 31, 2013.
3. The amount listed is as of April 30, 2013.
 

 
 
C-9

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
CONSENT
 
THIS CONSENT (this “Consent”) is made and entered into as of May 5, 2010 by and
among Pepco Holdings, Inc. (“PHI”), Potomac Electric Power Company (“Pepco”),
Delmarva Power & Light Company (“DPL”) and Atlantic City Electric Company
(“ACE”, and together with PHI, Pepco and DPL, the “Borrowers”), the financial
institutions identified on the signature pages hereof, and Wells Fargo Bank,
N.A., as successor by merger to Wachovia Bank, National Association, as
administrative agent (the “Administrative Agent”).
 
WHEREAS, certain financial institutions (the “Lenders”) have extended certain
credit facilities to the Borrowers pursuant to that certain Amended and Restated
Credit Agreement, dated as of May 2, 2007 (as amended or otherwise modified from
time to time pursuant to the terms thereof, the “Credit Agreement”), among the
Borrowers, the Lenders and the Administrative Agent. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement;
 
WHEREAS, PHI wishes to sell or otherwise dispose of all of the assets that for
financial reporting purposes are included in PHI’s Conectiv Energy segment (the
“Conectiv Energy Segment”) through (i) the sale of Conectiv Energy Holding
Company, LLC, an indirect, wholly owned subsidiary of PHI that owns the
wholesale power generation operations of PHI’s Conectiv Energy Segment (“CEHC”),
pursuant to a Purchase Agreement, dated as of April 20, 2010, by and among PHI,
Conectiv, LLC, CEHC and New Development Holdings, LLC (the “Purchase
Agreement”); and (ii) the disposition of the balance of the assets of the
Conectiv Energy Segment through the liquidation of Conectiv Energy’s energy
trading portfolio and all of its other assets (collectively, the “Conectiv
Energy Segment Sale”);
 
WHEREAS, subject to certain exceptions, Section 6.11 of the Credit Agreement
prohibits PHI or any of its Subsidiaries from leasing, selling or otherwise
disposing of any assets;
 
WHEREAS, the Credit Agreement contains an exception to the prohibition on asset
sales by PHI and its Subsidiaries if the aggregate book value of all assets sold
or disposed of in any fiscal year (other than assets sold in the ordinary course
of business or pursuant to other exceptions to Section 6.11 of the Credit
Agreement) does not exceed a Substantial Portion of the Property of PHI; and
 
WHEREAS, the aggregate book value of the Conectiv Energy Segment exceeds a
Substantial Portion of the Property of PHI and accordingly, the Borrowers have
requested that the Required Lenders consent to the Conectiv Energy Segment Sale.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties agree as
follows:
 
1.           Consents. Pursuant to Section 8.2 of the Credit Agreement, the
Required Lenders hereby consent to and agree to permit the Conectiv Energy
Segment Sale and agree that the Conectiv Energy Segment Sale shall be in
addition to, and shall not alter, affect or limit the exceptions set forth in
Section 6.11 of the Credit Agreement that permit other sales or dispositions of
assets by the Company or any of its Subsidiaries.
 
 
C-10

--------------------------------------------------------------------------------

 
 
2.           Miscellaneous. This Consent is a one-time consent and it does not
modify or affect the obligations of the Borrowers to comply fully with all
terms, conditions and covenants contained in the Credit Agreement.  Nothing
contained in this Consent, except as expressly provided herein, shall be deemed
to constitute a waiver of any rights or remedies the Administrative Agent or any
Lender may have under the Credit Agreement or applicable law.  The Credit
Agreement shall remain in full force and effect according to its terms (except
as modified by this Consent).  This Consent shall be construed in accordance
with the internal laws (including Section 5.1401 of the General Obligations Law,
but otherwise without regard to the conflict of laws provisions thereof) of the
State of New York, but giving effect to federal laws applicable to national
banks.  This Consent shall constitute a Loan Document and may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement.  A facsimile, telecopy, or
other reproduction of this Consent may be executed by one or more parties
hereto, and an executed copy of this Consent may be delivered by one or more
parties hereto by facsimile or similar instantaneous electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes.  This Consent shall become effective upon the
Administrative Agent’s receipt of counterparts hereof duly executed by the
Required Lenders and the Borrowers.
 
[Signature pages follow]
 
 
C-11

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED:
 

  PEPCO HOLDINGS, INC.            
By:
/s/ Anthony J. Kamerick       Name:     Anthony J. Kamerick      
Title:       Senior Vice President and
                 Chief Financial Officer  

 

 
POTOMAC ELECTRIC POWER COMPANY
           
By:
/s/ Anthony J. Kamerick       Name:     Anthony J. Kamerick      
Title:       Senior Vice President and
                 Chief Financial Officer  

 

 
DELMARVA POWER & LIGHT COMPANY
           
By:
/s/ Anthony J. Kamerick       Name:     Anthony J. Kamerick      
Title:       Senior Vice President and
                 Chief Financial Officer  

 

 
ATLANTIC CITY ELECTRIC COMPANY
           
By:
/s/ Kevin M. McGowan       Name:     Kevin M. McGowan      
Title:       Treasurer  

 
 
C-12

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
WELLS FARGO BANK, N.A., as successor by
merger to WACHOVIA BANK, NATIONAL
ASSOCIATION
           
By:
/s/ Allison Newman       Name:     Allison Newman       Title:       Vice
President  

 
 
C-13

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND CONSENTED TO:
 

 
CITICORP USA, INC.
           
By:
/s/ J. Nicholas Mckee       Name:     J. Nicholas Mckee      
Title:       Managing Director  

 
 
C-14

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
The Royal Bank of Scotland plc
           
By:
/s/ Emily Freedman       Name:     Emily Freedman       Title:       Vice
President  

 
 
C-15

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
THE BANK OF NOVA SCOTIA
           
By:
/s/ Thane Rattew       Name:     Thane Rattew       Title:       Managing
Director  

 
 
C-16

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
JPMORGAN CHASE BANK, NA.
           
By:
/s/ Helen D. Davis       Name:     Helen D. Davis       Title:       Vice
President  

 
 
C-17

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
KeyBank National Association
           
By:
/s/ Sherrie I. Manson       Name:     Sherrie I. Manson      
Title:       Senior Vice President  

 
 
C-18

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
BANK OF AMERICA, N.A., as successor by
merger to MERRILL LYNCH BANK USA
           
By:
/s/ Eric H. Williams       Name:     Eric H. Williams       Title:       Vice
President  

 
 
C-19

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
BANK OF AMERICA, N.A.
           
By:
/s/ Eric H. Williams       Name:     Eric H. Williams       Title:       Vice
President  

 
 
C-20

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
SUNTRUST BANK
           
By:
/s/ Andrew Johnson       Name:     Andrew Johnson       Title:       Director  

 
 
C-21

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH
(fka, Credit Suisse, Cayman Islands Branch)
           
By:
/s/ Mikhail Faybusovich       Name:     Mikhail Faybusovich      
Title:       Vice President  

 

 
By:
/s/ Vipul Dhadda       Name:     Vipul Dhadda       Title:       Associate  

 
 
C-22

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
Mizuho Corporate Bank, LTD
           
By:
/s/ Leon Mo       Name:     Leon Mo       Title:       Authorized Signatory  

 
 
C-23

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
BNY Mellon
           
By:
/s/ Richard K. Fronapfel, Jr.       Name:     Richard K. Fronapfel, Jr.      
Title:       Vice President  

 
 
C-24

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
MORGAN STANLEY BANK, N.A.
           
By:
/s/ Ryan Vetsch       Name:     Ryan Vetsch       Title:       Authorized
Signatory  

 
 
C-25

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
MANUFACTURERS AND TRADERS TRUST
COMPANY
           
By:
/s/ Rebecca A. Hancock       Name:     Rebecca A. Hancock      
Title:       Assistant Vice President  

 
 
C-26

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
THE NORTHERN TRUST COMPANY
           
By:
/s/ Chris McKean       Name:     Chris McKean       Title:       Vice President
 

 
 
C-27

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:
 

 
PNC Bank, National Association
           
By:
/s/ Matthew Sawyer       Name:     Matthew Sawyer       Title:       Vice
President  

 
 
C-28